Stow, C. J.
These cases involving precisely the same question, and having been argued together, but one decision is necessaiy for both. The plaintiffs in error were severally convicted before me at the September Sheboygan circuit, on separate indictments, of simple larceny, in stealing property of less value than twenty dollars ; and were severally sentenced, Scrinegrour to one, and lobby to two years imprisonment in the county jail. They were, as appeared very clearly by the evidence, both cases of great aggravation ; and I felt it my duty to make a severe example, and accordingly imposed on one the highest punishment allowed by the fifteenth section of the act under which they were convicted, and on the other, who was already a states prison convict, one year’s imprisonment. On a careful examination of the different provisions of the statute, the court is of opinion that these judgments are erroneous ; and in this opinion I concur. By the fifteenth section of the “ Act for the punishment of offenses against private property ” (Revised Statutes, 350), it is provided, that in cases of simple larceny, not exceeding one hundred dollars (without any minimum limitation), the punishment shall be imprisonment in the county jail not more than two years, nor less than three months; or a fine not exceeding three hundred dollars : thus leaving a very wide range for the discretion of the court, to be exercised according to the circumstances of the particular case — the age, char*115acter, etc., of the offender: Were this all the provision on the subject, a doubt could not be raised. But by the following sixteenth section of the same act, concurrent jurisdiction with the circuit court is given to justices of the peace in cases of simple larceny, when the alleged value of the property stolen does not exceed twenty dollars, “in"all which cases, the punishment shall be by fine not exceeding fifty dollars, or by imprisonment in the county jail for the term of three months.” While it can hardly be supposed that the legislature, in giving a certain limited concurrent authority to a justice, intended thereby to take away the before expressly granted authority of a superior court of record, yet the statute may be so construed, and in favor of personal liberty, we so hold. We think there is nothing in the argument, that by a different construction, a criminal might be subjected to different degrees of punishment for the same offense, as he might happen to be tried in different courts ; such cases are not uncommon.
The judgments are reversed, and the prisoners having been confined already more than three months, are to be discharged.